         Case 5:19-cv-00314-LPR Document 29 Filed 04/15/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DARRYL WILLIAMS                                                                      PLAINTIFF
#108385


v.                               Case No. 5:19-cv-00314-LPR


LAFYETTE WOODS, JR., et al.                                                      DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on April 15, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice for failure to prosecute. The Court

certifies that an in forma pauperis appeal from this Judgment and accompanying Order would not

be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 15th day of April 2020.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




                                                1
